Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is responsive to the amendment filed on 8/12/22. Claims 2, 6, 10, 13, 16, 18, 20 and 22 have been canceled and claims 1, 3 – 5, 7 – 9, 11, 12, 14, 15, 17, 19, 21 and 23 are pending.

Response to Arguments
Applicant's arguments filed 8/12/22 have been fully considered but they are not persuasive. Applicant argues “Amended Claim 1 recites an uplink transmission waveform that refers to DFT-SOFDM or CP-OFDM. The Examiner's contention that the waveform corresponds to a PUSCH or a PUCCH is unreasonable. Yin describes CP-OFDM or DFT-S-OFDM, but describes that simultaneous transmission is impossible if the modulation schemes for a PUCCH and a PUSCH are different. Yin fails to disclose using an uplink transmission waveform of a signal of a lower priority to determine whether to drop the signal.” However, Examiner respectfully disagrees and notes that the claim limitation does not recite “DFT-SOFDM” or “CP-OFDM”. Attention is directed to the rejection below. Yin teaches “wherein, in case that the uplink transmission waveform of the signal corresponds to a second waveform, the signal is dropped” in at least paragraph 127 which states: The present exemplary method handles overlapping portions of a PUCCH and a PUSCH, when simultaneous PUCCH and PUSCH transmission is not supported, by transmitting the short PUCCH and dropping (not transmitting) the overlapping portion of the PUSCH data of the PUSCH transmission. Therefore, it is the Examiner’s position that the claim limitations as written have been met and the rejection has been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 8, 9, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0333879 A1) in view of Yin et al. (US 2018/0167933 A1).
Regarding claim 1, Yang teaches a method performed by a terminal (Figs. 12 and 17: UE) in a wireless communication system (Fig. 10), the method comprising: receiving, from a base station, configuration information including information on a first transmission interval of a first signal scheduled for a first cell, and information on a second transmission interval of a second signal scheduled for a second cell (Fig. 12; paragraph 105: cross-CC scheduling, a DL/UL grant PDCCH for scheduling of DL/UL data transmitted/received on a specific CC (i.e. SCC) and ACK/NACK information for UL data can be transmitted/received only through a specific CC; paragraph 125: FIG. 12 illustrates a case in which TAG1 UL subframe #(i+1) and TAG2 UL subframe #i overlap… a TA allocated per TAG); determining whether the first transmission interval overlaps with at least a portion of the second transmission interval in a time domain (paragraph 125: the UE can correctly recognize overlap of a signal of TAG1 UL subframe #(i+1) and a signal of TAG2 UL subframe #i and overlap degree. Time domain also described in paragraph 115); determining a priority for the first signal and a priority for the second signal, in case that the first transmission interval overlaps with the at least a portion of the second transmission interval in a time domain (paragraph 125: the UE can correctly recognize overlap of a signal of TAG1 UL subframe #(i+1) and a signal of TAG2 UL subframe #i and overlap degree and perform operation according to the recognition result (for example, drop one of the signals according to priority).
	Yang fails to explicitly disclose identifying a waveform of a signal with a lower priority between the first signal and the second signal; and in case that the waveform of the signal corresponds to a first waveform, transmitting, to the base station, a non-overlapped portion of the signal, wherein, in case that the waveform of the signal corresponds to a second waveform, the signal is dropped.
	However, Yin teaches identifying an uplink transmission waveform of a signal with a lower priority between the first signal and the second signal (paragraph 70: In the block 1306, the UE determines whether there is an overlapping portion between the PUSCH and PUCCH transmissions. Further described in paragraph 77: In the block 1316, simultaneous PUCCH and PUSCH data transmission on the overlapping symbols is performed, and power allocation of overlapping symbols prioritizes the PUCCH transmission); and in case that the uplink transmission waveform of the signal corresponds to a first waveform, transmitting, to the base station, a non-overlapped portion of the signal, wherein, in case that the uplink transmission waveform of the signal corresponds to a second waveform, the signal is dropped (paragraph 127: The present exemplary method handles overlapping portions of a PUCCH and a PUSCH, when simultaneous PUCCH and PUSCH transmission is not supported, by transmitting the short PUCCH and dropping (not transmitting) the overlapping portion of the PUSCH data of the PUSCH transmission).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang’s method by incorporating the teachings of Yin, for the purpose of enabling communication according to a specified technique and ensuring transmission associated with a particular signal.
Regarding claims 4, 8, 11 and 15, Yang teaches the method of claim 1, wherein the determining of whether the first transmission interval overlaps with the at least portion of the second transmission interval comprises comparing a timing advance (TA) for the first signal with a TA for the second signal (Fig. 12; paragraph 125: the UE can correctly recognize overlap of a signal of TAG1 UL subframe #(i+1) and a signal of TAG2 UL subframe #i and overlap degree). 
Regarding claim 5, Yang and Chen teach the same limitations described above in the rejection of claim 1. Yang further teaches the terminal (Figs. 10 and 17: UE 120) comprising: a transceiver (RF unit 126) and a controller (processor 122).
Regarding claim 9, Yang and Chen teach the same limitations described above in the rejection of claim 1. 
Regarding claim 12, Yang and Chen the same limitations described above in the rejection of claims 1 and 9. Yang further teaches the base station (Fig. 10: eNB and Fig. 17: BS 110) comprising: a transceiver (RF unit 116) and a controller (processor 112).

Claims 3, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Chen as applied to claims 1, 5 and 12 above, and further in view of Ahn et al. (US 2014/0050205 A1).
Regarding claims 3, 7 and 14, Yang teaches the method of claim 1, but fails to explicitly disclose wherein the priority is determined based on at least one of a communication system of the first signal and the second signal, a sequence of the first transmission interval and the second transmission interval on the time axis, a cell of the first frequency and the second frequency, a channel type of the first signal and the second signal, a type of information included in the first signal and the second signal, a payload size of the first signal and the second signal, and a transmission power of the first signal and the second signal.
However, Ahn teaches wherein the priority is determined based on at least one of a communication system of the first signal and the second signal, a sequence of the first transmission interval and the second transmission interval on the time axis, a cell of the first frequency and the second frequency, a channel type of the first signal and the second signal, a type of information included in the first signal and the second signal, a payload size of the first signal and the second signal, and a transmission power of the first signal and the second signal (paragraph 112: The power limitation rule may be applied according to a priority for each UL channel. For example, the priority may be given in the order of a PUCCH, a PUSCH having UCI, and a PUSCH. Also described in paragraph 147). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang’s method by incorporating the teachings of Ahn, for the purpose of establishing channel ranking.

Claims 17, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Chen as applied to claims 1, 5, 9 and 12 above, and further in view of Tiirola et al. (US 10,225,826).
Regarding claims 17, 19, 21 and 23, Yang teaches the method of claim 1, but fails to explicitly disclose wherein the first waveform corresponds to a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-S-OFDM), and wherein the second waveform corresponds to a cyclic prefix-OFDM (CP-OFDM).
	However, Tiirola teaches wherein the first waveform corresponds to a discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-S-OFDM), and wherein the second waveform corresponds to a cyclic prefix-OFDM (CP-OFDM) (col. 17, lines 32-40: FIG. 6 may refer to a case where URLLC PUCCH is overlapping with eMBB PUCCH (e.g., eMBB HARQ FB) or PUSCH (eMBB uplink data), e.g., based on DFT-S-OFDM or CP-OFDM)
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yang’s method by incorporating the teachings of Tiirola, for the purpose of enabling communication according to a specified technique and ensuring transmission associated with a particular signal.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462